PER CURIAM.
We have for review Richardson v. State, 472 So.2d 1278 (Fla. 1st DCA 1985), which expressly and directly conflicts with our decision in State v. Jackson, 478 So.2d 1054 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The district court below vacated Richardson’s sentence, holding, contrary to our decision in Jackson, that application of sentencing guidelines in effect at the time of sentencing, rather than those in effect at the time of the offense, violated the prohibition against ex post facto laws, article I, sections 9 and 10, United States Constitution. On the authority of Jackson, we quash the district court’s decision and remand for proceedings consistent with this opinion.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON and BARKETT, JJ., concur.
EHRLICH, J., concurs specially with an opinion.
SHAW, J., dissents with an opinion.